ACCEPTED
                                                                                                 04-14-00244-CR
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             2/6/2015 9:51:40 AM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK




                                                                                 FILED IN
                            Nicholas “Nico” LaHood                        4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                Criminal District Attorney
                                                                          2/6/2015 9:51:40 AM
                                     Bexar County, Texas
                                                                            KEITH E. HOTTLE
                                                                                  Clerk
                                                                            February 6, 2015
MR. KEITH HOTTLE
Clerk of the Court
FOURTH COURT OF APPEALS
Cadena-Reeves Justice Center
San Antonio, Texas 78205

Re:     Waiver of Response to Pro Se Brief
        Isaiah Mata, No. 04-14-00244-CR

Dear Mr. Hottle:

       Please inform the Court that I, Nathan E. Morey, have reviewed
Appellant Isaiah Mata’s pro se brief and have concluded that a response is not
necessary at this time. Should the Court require a response from the State prior
to the disposition of this appeal, please contact me and I will submit one.

                                                  Respectfully submitted,
                                                            /s/ Nathan E. Morey
                                                  NATHAN E. MOREY
                                                  Assistant Criminal District Attorney
                                                  State Bar No. 24074756
                                                  101 West Nueva, Suite 370
                                                  San Antonio, Texas 78205
                                                  Voice: (210) 335-2414
                                                  Fax: (210) 335-2436
                                                  Email: nathan.morey@bexar.org
                                                  Attorney for the State of Texas
cc: ISAIAH MATA
    SID No. 891066
    200 North Comal
    San Antonio, Texas 78207
    Appellant Pro Se




      Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                       (210) 335-2311
                              For Victim Assistance call (210) 335-2105